Citation Nr: 0205463	
Decision Date: 05/28/02    Archive Date: 06/03/02	

DOCKET NO.  97-04 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for PTSD, 
based on the entire record, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.  The veteran had service in the Republic of Vietnam 
from December 1967 to December 1968.  His primary military 
occupational specialty was that of light truck driver. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from the April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In August 2001, the veteran had a hearing before the 
undersigned member of the Board.  


FINDINGS OF FACT

1.  The veteran did not appeal a July 1995 decision by the 
RO, which confirmed and continued a prior denial of 
entitlement to service connection for PTSD.

2.  Evidence received since the RO's July 1995 decision is 
neither cumulative nor duplicative of that on file at the 
time of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for PTSD.



CONCLUSIONS OF LAW

1.  The RO's July 1995 decision, which denied entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1995). 

2.  The evidence received since the RO's July 1995 decision 
is new and material for the purpose of reopening the 
veteran's claim of entitlement to service connection for 
PTSD.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for PTSD.  
A review of the evidence discloses that this is not the 
veteran's first such claim.  On several occasions from 
November 1990 to July 1995, the RO denied entitlement to 
service connection for PTSD.  The veteran was notified of 
each of those decisions, as well as his appellate rights; 
however, on no occasion was a timely notice of disagreement 
received with which to initiate the appellate process.  
Accordingly, those decisions became final.  38 U.S.C.A. 
§ 7105.  

The veteran now seeks to reopen his claim of entitlement to 
service connection for PTSD.  As noted above, in April 1996, 
the RO denied that request. 

The applicable VA law and enabling regulation set forth the 
substantive elements required to establish service connection 
for PTSD.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (2001).  Prior to March 7, 1997, service 
connection for PTSD required medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed inservice 
stressor.  If the claimed stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that he had been awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation was accepted, 
in the absence of evidence to the contrary, as conclusive 
evidence of the claimed stressor. 
During the pendency of this appeal, the enabling regulation 
was amended effective March 7, 1997, and now reads as 
follows:  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), a link established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor actually occurred.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  

When a change occurs in an applicable statute or regulation, 
after a claim has been filed but before a final decision has 
been rendered, the Board must apply the version which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Prior to April 1996, the RO had denied the veteran's claim of 
entitlement to service connection for PTSD on the basis that 
an inservice stressor had not been verified.  Such reported 
stressors had included the deaths of a Terry Bowen and a 
Lieutenant Saubosky, as well as shell fragment/gunshot wounds 
to the veteran's knees and arms.

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156.  If new and material evidence has been 
presented, the Board may then proceed to evaluate the merits 
of the claim but only after ensuring that the duty to assist 
the veteran in the development of his claim has been 
fulfilled.  See, Elkins v. West, 12 Vet. App. 209 (1999).

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the RO's decision in July 
1995 includes a report from the Prestera Center for Mental 
Health Services showing that from December 1986 to February 
1987, the veteran was treated, in part, for PTSD.  During 
that treatment, the veteran reported an incident in Vietnam 
in which he observed a very close friend severed in two.  The 
name of that friend and additional circumstances surrounding 
his death were not reported. 

During his hearing at the RO in May 1997 and during his 
travel board hearing in August 2001, the veteran variously 
testified that while performing temporary duty at a Special 
Forces camp, he had seen an individual by the name of Billy 
Ryan shot through the side.  He also testified while 
performing guard duty, he had seen the ammunition dump at 
Long Binh blown up with a significant loss of life.  He also 
testified that while returning from Montagnard Village in a 2 
1/2-ton truck, he had been hit in the shoulder with a bullet.  
During his travel board hearing, the veteran testified that 
three personnel he knew were killed in Vietnam, namely Daniel 
G. Johnson, Warren Raines, and James Henry Morgan.  To 
support the stressors associated with the deaths of those 
three individuals, the veteran submitted printouts of 
information obtained from the Internet.  Although such 
information shows that those individuals were killed during 
his time in Vietnam, he has not provided any specific 
circumstances of their deaths other than those available on 
the Internet.  

Such evidence is new in the sense that it had not been 
submitted previously to VA decision makers.  Moreover, it is 
not cumulative in nature, as it could potentially correct the 
deficits in the evidence which existed when the RO made its 
decision in July 1995.  That is, such information, if true, 
could lead to the confirmation of a claimed stressor.  When 
by itself or in connection with evidence previously 
assembled, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
it is new and material for the purpose of reopening the 
claim.  To that extent, the appeal is granted.  

A final decision on the merits of the claim of entitlement to 
service connection for PTSD will be issued pending further 
development of the record by the Board.  The veteran need 
take no further action unless requested to do so.


ORDER

New and material evidence having been submitted, the request 
to reopen a claim of entitlement to service connection for 
PTSD is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals




